Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-1996

Homoki v. Northampton Cty
Precedential or Non-Precedential:

Docket 95-1783




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Homoki v. Northampton Cty" (1996). 1996 Decisions. Paper 151.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/151


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            ___________

                            No. 95-1783
                            ___________


                          MIKLOS HOMOKI,
                                   Appellant

                                v.

                       NORTHAMPTON COUNTY;
         ROBERT OLANDER, WARDEN, INDIVIDUALLY AND IN HIS
     OFFICIAL CAPACITY AS WARDEN, NORTHAMPTON COUNTY PRISON;
     MORRIS PAGNI, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY
        AS CHIEF RECORD OFFICER, NORTHAMPTON COUNTY PRISON

         _______________________________________________

         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
               (D.C. Civil Action No. 94-cv-02665)
                       ___________________


                        Argued May 2, 1996

       Before:   SCIRICA, ROTH and GODBOLD*, Circuit Judges

                      (Filed June 18, 1996)

                        DAVID RUDOVSKY, ESQUIRE (ARGUED)
                        Kairys, Rudovsky, Kalman & Epstein
                        924 Cherry Street, 5th Floor
                        Philadelphia, Pennsylvania 19107

                          Attorney for Appellant

                        L. ROSTAING THARAUD, ESQUIRE (ARGUED)
                        Marshall, Dennehey, Warner,
                          Coleman & Goggin
                        1845 Walnut Street
                        Philadelphia, Pennsylvania 19103

                          Attorney for Appellees


*Honorable John C. Godbold, United States Senior Circuit Judge for
the Eleventh Circuit, sitting by designation.
                        __________________

                       OPINION OF THE COURT
                        __________________


PER CURIAM.

         Appellant, Miklos Homoki, sued Northampton County
(Pennsylvania), the warden of the county prison, and the chief
record officer of the prison under 28 U.S.C.   1983, alleging that
defendants confined him to the prison for some months beyond the
expiration of his sentence on state drug convictions. He asserted
violations of the Fourth, Eighth, and Fourteenth Amendments, giving
rise to two causes of action: first, a claim for false
imprisonment, denial of due process, and cruel and unusual
punishment, and, second, a claim for failure of the individual
defendants to release him because the county failed to properly
train and supervise them.
         The district court granted defendants' motion for summary
judgment in an order that discusses only the Eighth Amendment claim
but analyzes the case as a whole. The court noted that under
Sample v. Diecks, 885 F.2d 1099 (3d Cir. 1989), a prisoner
incarcerated past the expiration of his sentence has a cause of
action under   1983 for deprivation of Eighth Amendment rights.
The court concluded, however, that Homoki did not state a claim
under   1983 because the defendants had not subjected or caused him
to be subjected to incarceration beyond the expiration of his
sentence; rather, by refusing to accept parole he suffered from a
self-inflicted deprivation consisting of continued incarceration.
         It is not necessary that we explore all the details of
Homoki's relevant case histories. He pleaded guilty to two
informations charging possession of methamphetamine and heroin and
was given suspended sentences and probation. He violated probation
by possession of cocaine, and the suspended sentences were
reimposed. He was separately sentenced for the cocaine offense
that had led to the revocation of probation. On appeal of the
sentence imposed for violation of probation the sentence was
vacated for a new probation revocation hearing. On remand the new
hearing was conducted on April 24, 1992, and Homoki was resentenced
for the methamphetamine/heroin convictions. During his subsequent
incarceration Homoki protested several times that he was entitled
to release.
         In July 1992 Homoki was referred to parole officials for
interview. There is evidence that he then stated he did not wish
to be on parole because he feared his parole officer would report
him as a parole violator and cause him to be sent back to
confinement. Therefore, he wished to serve his sentence of
confinement until its expiration and then be unconditionally
released. Homoki also says that he stated at the time of his
interview that his sentence of confinement already had expired and
accordingly he then refused parole on principle.
         The case could not be decided on the basis set out by the
district court. Before it can be determined whether, by state
action, Homoki was improperly incarcerated beyond the expiration of
his sentence[s] of confinement, or as a consequence of his own
action he remained confined because he declined to accept the
status and conditions of parole, there must be a determination of
the date on which his sentence[s] of confinement expired and of the
terms and conditions of parole. Also there appears to be an issue
of whether Homoki has received proper credit for time served.
         The district court noted that Homoki contended that he
was entitled to release on August 14, 1992, at the expiration of
his sentence for cocaine possession. The court held:
         Homoki argues and the Court agrees that the
         actionable period began on August 14, 1992,
         the expiration of the [sic] Judge Simpson's
         sentence for cocaine possession, and continued
         until Homoki was released until March 24,
         1993.

We are unclear whether the reference to "the actionable period" was
intended to be a finding of fact that Homoki's period of
incarceration was to terminate August 14, 1992 or is merely
descriptive language describing the period August 14, 1992 - March
24, 1993 as the period for which Homoki contends he was illegally
incarcerated. On appeal, Homoki appears to say that August 14 was
the latest date his confinement expired. He refers, however, to
other possible, and earlier, dates springing from credit for time
served, and indeed he advances one argument that he was entitled to
immediate release the moment he was resentenced on April 24, 1992.
In this court the defendants have not addressed the issue of when
sentence[s] of confinement expired but rather stand on the judge's
conclusion that Homoki was not incarcerated by state action but of
his own volition because he refused parole.
         There must also be a determination of Homoki's parole
status when his sentence[s] of confinement expired, whenever that
was. For such use as it may be to the district court, it seems to
us that there are several possibilities respecting parole,
including the following. First, when Homoki's confinement time
expired he was entitled to unconditional release on that date, free
of conditions of parole. Second, on the expiration date he was
conditionally entitled to release, i.e., release on condition he
would move to parole status. A third possibility is that on
termination of confinement a period of parole was mandated by state
law or by the sentence[s] imposed. Fourth, Homoki contends that
the imposition of parole was beyond the authority of the sentencing
judge and within only the power of the Board of Parole.
         The district court relied upon Crenshaw v. Parratt, 698
F.2d 360 (8th Cir. 1983), for its self-inflicted wound rationale.
But in that case the inmate was scheduled for mandatory
consideration for parole by the state Board of Parole, under a
state statute requiring such consideration, prior to expiration of
the minimum term of confinement. He declined to agree to uniform
conditions of parole and refused to appear before the parole board.
The Eighth Circuit recognized that the inmate had a liberty
interest but held that he was not deprived of anything because he
was not entitled to release free of parole. He simply frustrated
the process that might have given him early release on parole. In
contrast, Homoki contends that his period of confinement expired
and that, under the terms of the sentence imposed upon him, he was
entitled to unconditional release on August 14 (or earlier) but was
held for months thereafter.
         The district court found that Homoki was actually offered
parole in his July interview. If this is correct and his term of
confinement had not expired and he was offered early release on
parole, he is like the inmate in Crenshaw, who could not frustrate
early release and then complain because he was not released; Homoki
would be in that status only for the period extending to the time
he was entitled to unconditional release, i.e., a refusal of early
release on parole could not extend his term of confinement beyond
a date prescribed for unconditional release.
         For consideration of the threshold questions we have
noted Homoki contends that relevant sources include a colloquy by
the judge at the April 24 resentencing and an opinion entered by
the judge some two months later after the contours of the sentence
were questioned. Also Homoki refers to the content of the court's
sentencing record (the "sentencing sheet") entered at the
resentencing, which he says disagrees with the colloquy, and a
related matter of whether the sentencing sheet was required to be,
and in fact was, signed by the judge. It is for the district court
to determine which of these, and other possible sources, are
admissible to determine the questions we have set out. It is also
for the district court to address on remand, if appropriate, other
issues not yet reached by it such as the statute of limitations,
qualified immunity and governmental immunity.
         We will reverse and remand.